               Case 2:20-cr-00096-WKW-SMD Document 30 Filed 11/04/20 Page 1 of 2

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                         Middle District of Alabama

           UNITED STATES OF AMERICA                                  )) JUDGMENT IN A CRIMINAL CASE
                                V.                                   ) (For Revocation of Probation or Supervised Release)
                                                                     )                     (WO)
             PABLO ANTONIO GASTELUM                                  )
                                                                     ) Case No. 2:20cr96-WKW-01
                                                                     ) USM No. 29052-064
                                                                     )
                                                                     ) Angela D. Smith
                                                                                                Defendant's Attorney
THE DEFENDANT:
D admitted guilt to violation of condition(s)           _ _ _ _ _ _ _ _ _ _ _ of the tenn of supervision.
D   was found in violation ofcondition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:
***The Defendant plead nolo contendere as to violations 1, 2 and 3 of the Petition***
Violation Number             Nature of Violation                                                             Violation Ended
1                             Defendant committed another federal, state or local crime                      0710912020

2                               Defendant committed another federal, state or local crime                    0710912020

3                               Defendant unlawfully possess a controlled substance                          0710912020



       The defendant is sentenced as provided in pages 2 through _ _1__ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0840                                                 1012912020
                                                                                           Date of Imposition of Judgment
Defendant's YearofBirth:             1992
                                                                                              Isl W. Keith Watkins
City and State of Defendant's Residence:                                                          Signature of Judge
Titus, AL
                                                                                   W. KEITH WATKINS, U.S. District Judge
                                                                                                Name and Title of Judge


                                                                                                    1110412020
                                                                                                         Date
                Case 2:20-cr-00096-WKW-SMD Document 30 Filed 11/04/20 Page 2 of 2

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                             Judgment -   Page   2     of   2
DEFENDANT: PABLO ANTONIO GASTELUM
CASE NUMBER: 2:20cr96-WKW-01


                                                            IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Eight (8) Months. This term shall run concurrently to any anticipated state term of imprisonment resulting from another
offense that is relevant conduct to the instant offenses of conviction. TERM of Supervised Release imposed on June
27, 2018 is REVOKED. (NO SUPERVISED RELEASE TO FOLLOW)


     D The court makes the following recommendations to the Bureau of Prisons:




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
         D     at   _________ D a.m.                            D p.m.     on
         D     as notified by the United States Marshal.

     ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         r:£   before 2 p.m. on _11_/_10_/_20_2_0_ _ _ _ __
         D     as notified by the United States Marshal.
         D     as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                   to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.


                                                                                          UNITED STATES MARSHAL


                                                                         By
                                                                                       DEPUTY UNITED STATES MARSHAL
